Citation Nr: 0731544	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-14 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar spine disability, variously diagnosed.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
confirmed and continued a previous denial of service 
connection for osteoarthritic changes in the lumbar spine, 
previously diagnosed as lumbosacral strain.

The Board notes that the veteran's original claim for service 
connection for a lumbar spine disorder was denied in March 
1977.  In October 1997 the veteran attempted to reopen this 
claim.  A November 1997 rating decision concluded that the 
claim could not be reopened.  In the current application to 
reopen, the RO adjudicated the veteran's claim on the merits.

To establish jurisdiction over the issue of service 
connection for the veteran's lumbar spine disability, because 
service connection was previously denied in a final RO 
decision, the Board must first consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2007).  The Board must proceed in this fashion regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

After a thorough review of the claims folder, the Board has 
determined that this claim must be remanded for further 
adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), that VA must notify a claimant of the 
evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

The September 2003 notice letter from the RO informed the 
veteran that new and material evidence was required before 
his claim could be reconsidered.  The letter did not, 
however, describe what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials of his claim in March 1977 and November 1997 
rating decisions.  As a result of the Court's decision in 
Kent, this more specific notice is required. Therefore, this 
case must be remanded with regard to the veteran's claim to 
reopen his claim for service connection for osteoarthritic 
changes in the lumbar spine, previously diagnosed as 
lumbosacral strain.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide to the veteran 
appropriate notice of VA's duties to 
notify and to assist, in compliance 
with Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

2.  After ensuring that any other 
necessary development is completed, the 
RO is to readjudicate the claim.  If the 
claim remains denied, the RO is to issue 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


